Case 5:18-cr-00258-EJD Document 559-2 Filed 11/20/20 Page 1 of 2




                EXHIBIT A
    Case 5:18-cr-00258-EJD Document 559-2 Filed 11/20/20 Page 2 of 2
                                        October 10, 2018


Theranos, Inc.                          )                NOTICE OF ASSIGNMENT FOR
                                        )                THE BENEFIT OF CREDITORS
                                        )                AND DEADLINE FOR
                                        )                SUBMITTING CLAIMS
                                        )
_______________________________________ )


TO ALL CREDITORS AND EQUITYHOLDERS OF THERANOS, INC. AND OTHER
PARTIES IN INTEREST:

PLEASE TAKE NOTICE that on September 12, 2018, Theranos, Inc. (“Assignor”), a
Delaware corporation, as assignor, made a General Assignment for the Benefit of Creditors (the
“Assignment”) to Theranos (assignment for the benefit of creditors), LLC (“Assignee”), a
California limited liability company, pursuant to California state law. Please note that with the
exception of the relationship created by the Assignment, and despite their similarity in name,
Assignor and Assignee have no corporate affiliation to each other. A true and correct copy of the
document evidencing the Assignment can be requested by mail or downloaded from:
www.proofofclaims.com/theranos/documents. Pursuant to the Assignment and subject to the
conditions of the foreclosure on assets by the secured lender, Assignor transferred ownership of
all of its rights in tangible and intangible assets (collectively, the “Assets”) to Assignee for
liquidation. Assignee shall liquidate the Assets, wind down Assignor and distribute the available
net liquidation proceeds, if any, to creditors of Assignor who timely submit claims as instructed
below.
PLEASE TAKE FURTHER NOTICE that all entities asserting any claim against Theranos,
Inc. must submit a proof of claim and proper supporting documentation to the addressee
listed below no later than March 11, 2019. A proof of claim form can be found at:
www.proofofclaims.com/theranos and completed online. The form can also be requested by mail
or downloaded for completion, and sent by United States Postal Service or facsimile to:

        Theranos (assignment for the benefit of creditors), LLC
        P.O. Box 530199
        Atlanta, Georgia 30348
        United States
        +1 650 412-2521 Facsimile

PLEASE TAKE FURTHER NOTICE that any claimant who fails to timely submit a Claim
in accordance with the instructions set forth above shall be barred from sharing in any
distribution of proceeds of the liquidation of the Assets of Assignor and shall not receive any
payment from the Assignee.


Dated: October 10, 2018                 Theranos (assignment for the benefit of creditors),
                                        LLC, in its sole and limited capacity as assignee for
                                        the benefit of creditors of Theranos, Inc.


                                        By:      /s/ Michael A. Maidy
                                                 MICHAEL A. MAIDY, Manager
